t c memo united_states tax_court lana faye green petitioner v commissioner of internal revenue respondent docket no filed date lana faye green pro_se matthew j fritz for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively after concessions by the parties the issue remaining for decision is whether petitioner is entitled to a sec_179 expense deduction for in excess of the amount allowed by respondent some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in trotwood ohio on the date the petition was filed in this case petitioner has worked as a self-employed attorney during and since the taxable years in issue as of the end of she was also the majority shareholder of master_plan supplies inc master_plan which was incorporated under the laws of the state of ohio on date the parties have stipulated that master_plan properly elected to be treated as an s_corporation for its taxable_year on a schedule c attached to her return petitioner claimed a depreciation and sec_179 expense deduction in the amount of dollar_figure as an expense of her law practice on a schedule e attached to her return petitioner claimed a sec_179 expense deduction in the amount of dollar_figure in connection with her interest in master_plan in support of the claimed deductions petitioner attached to her return two form sec_4562 a self-prepared depreciation amortization report and a self-prepared sec_179 expense report on the first form_4562 petitioner claimed depreciation_deductions as follows macrs depreciation for assets placed_in_service only during your tax_year other depreciation listed_property total dollar_figure big_number big_number dollar_figure the self-prepared depreciation amortization report describes all of the individual items of depreciated_property these items include a copier filing cabinet camera desk typewriter dictaphone ford mustang and several computers the total of the depreciation amortization for the items described on the report is dollar_figure on the second form_4562 petitioner claimed a sec_179 expense deduction in the total amount of dollar_figure the self- prepared sec_179 expense report reveals that the total amount claimed includes the following activity description business use elected section of property cost basi sec_179 expense computers dollar_figure sch c r n attorney sch c r n attorney computer big_number sch c r n attorney copier big_number sch c r n attorney camera sch c r n attorney desk from k-1's dollar_figure big_number big_number big_number dollar_figure dollar_figure totals the total amount of the depreciation and sec_179 expense deductions listed on the form sec_4562 and the self-prepared reports is dollar_figure this amount is dollar_figure less than the dollar_figure of depreciation and sec_179 expense deductions claimed by petitioner on the schedule c and the schedule e in the statutory_notice_of_deficiency dated date respondent disallowed dollar_figure of the dollar_figure depreciation and sec_179 expense deduction claimed on the schedule c the dollar_figure amount which was allowed by respondent includes all of the amounts listed on the self-prepared reports with the exception of the dollar_figure sec_179 expense deduction listed on the sec_179 expense report as from k-1's respondent also disallowed in the statutory_notice_of_deficiency the entire schedule e loss claimed by petitioner including the dollar_figure sec_179 expense deduction the property for which the dollar_figure was claimed is not listed anywhere on petitioner's return or the attachments to her return the only schedule_k-1 attached to her return lists her share of master plan's sec_179 expense deduction as zero the parties submitted a copy of master plan's federal_income_tax return the form_1120s for its taxable_year ended date although the form_1120s and its attachments contain a great number of erroneous entries and inconsistencies it appears that master_plan elected on a form_4562 attached to the form_1120s to treat dollar_figure of the claimed dollar_figure depreciable cost of a plymouth neon the neon as a sec_179 expense the neon was purchased by petitioner in her own name in date from salem chrysler-plymouth inc in dayton ohio a state of ohio memorandum certificate of title issued date lists petitioner as the owner of the neon petitioner did not transfer ownership of the neon to master_plan prior to the end of on date nearly weeks after the statutory_notice_of_deficiency was issued respondent received an amended_return from petitioner for her taxable_year on the amended_return she again claimed a schedule c depreciation and sec_179 expense deduction in the total amount of dollar_figure however she attached to the amended_return a single form_4562 on which she claimed depreciation and sec_179 expense deductions in the total amount of dollar_figure she did not claim a sec_179 expense deduction on the schedule e attached to her amended_return on self-prepared reports similar to the reports attached to her original return petitioner claimed depreciation_deductions in the total amount of dollar_figure and sec_179 expense deductions in the total amount of dollar_figure the total cost of the neon was listed as dollar_figure the claimed depreciable cost in the amount of dollar_figure took into account only percent of the total listed cost since that is the percentage for which the neon was claimed to have been used in master plan's business the self-prepared sec_179 expense report attached to her amended_return reveals that the total amount claimed as a sec_179 expense deduction includes the following activity description business use elected section of property cost basi sec_179 expense sch c r n attorney sch c r n attorney sch c r n attorney sch c r n attorney sch c r n attorney sch c r n attorney from k-1's totals dollar_figure computers big_number computer copier big_number filing cabinet camera desk dollar_figure dollar_figure big_number big_number dollar_figure petitioner made no claim on the amended_return for a sec_179 expense deduction with respect to the neon either as a schedule c expense of her law practice or as a schedule e pass- through item of master_plan in her pretrial memorandum petitioner listed as one of the issues to be decided in this case whether the petitioner is entitled to claim depreciation and sec_179 election for various items including a neon automobile and what is the correct amount of the deduction she failed however to further address the issue in the pretrial memorandum at trial petitioner alleged that she filed a second amended_return on which she claimed the neon as a sec_179 expense deduction a copy of this second amended_return was not produced at trial petitioner did not testify or otherwise introduce evidence of the extent if any that the neon was used in master plan's business or her law practice in her posttrial memorandum petitioner argues that she is entitled to sec_179 expense deductions for for her costs of purchasing the following items dollar_figure computer big_number computer big_number copier filing cabinet camera desk typewriter neon dollar_figure big_number petitioner contends that she is entitled to sec_179 expense deductions for these items because she timely filed her original election under sec_179 she argues that she is allowed to amend her original election and claim the maximum deduction for in the amount of dollar_figure respondent has not consented to petitioner's revocation or change_of the items or costs claimed with her original election sec_179 generally allows a taxpayer to elect to treat the cost of sec_179 property as a current_expense in the year the property is placed_in_service within certain dollar limitations see sec_179 the sec_179 election must specify the items of sec_179 property to which the election applies and the portion of the cost of each of such items which is to be taken into account under sec_179 sec_179 sec_1_179-5 and income_tax regs the election must be made on the taxpayer's first income_tax return for the taxable_year or a timely filed amended_return sec_179 sec_1_179-5 income_tax regs an election made on an amended_return is valid only if such amended_return is filed within the time prescribed by law including extensions for filing the return for the taxable_year sec_1_179-5 income_tax regs we find that the only valid sec_179 election which petitioner made with respect to her taxable_year was the one made on her original return the election made on her first amended_return and the other inconsistent claims made subsequent to the issuance of the statutory_notice_of_deficiency in this case are not valid because they were made after the due_date of her return moreover petitioner's original election is irrevocable and binding in the absence of respondent's consent to its revocation id the specific items of sec_179 property and the respective costs thereof that petitioner selected to deduct under sec_179 may not be changed unless consent to change them is given by respondent id since petitioner failed to obtain respondent's consent to revoke or change her original election we accordingly disregard her subsequent claims for sec_179 expense deductions for items and costs different from those listed on the sec_179 expense report attached to her original return king v commissioner tcmemo_1990_548 of the items and costs listed on the original sec_179 expense report respondent disallowed only the claim for dollar_figure made with respect to the neon on the schedule e petitioner originally claimed that the neon was used in the course of master plan's business and that she was entitled to a passthrough as explained supra p respondent also disallowed the dollar_figure claimed on the schedule c which was not included on the form sec_4562 and the self-prepared reports attached to the original return deduction with respect to her claimed share of the sec_179 expense deduction claimed by master_plan we reject this claim for several reasons first the neon does not constitute sec_179 property with respect to master_plan because it did not acquire the neon by purchase sec_179 and the record clearly shows that petitioner purchased the neon with her personal funds in her own name there is no evidence or claim that the neon was later conveyed to or purchased by master_plan by the end of second we are not convinced that the neon was used in master plan's business sec_179 petitioner did not introduce any documentary or testimonial evidence at trial which proves that the neon was so used third even if we were to assume that the neon qualifies as sec_179 property with respect to master plan's business master_plan is not entitled to a sec_179 expense deduction for because it did not have any taxable_income in sec_179 it follows that there is no sec_179 expense deduction which may be passed through to petitioner as a shareholder on her schedule_k-1 and her schedule e for sec_1_179-2 i income_tax regs nonetheless petitioner maintains that she is entitled to a sec_179 expense deduction for the cost of the neon we gather from the record that petitioner is now claiming that the neon was purchased for and used in a business other than master plan's however she has not proved or even explicitly argued that the neon was used in her law practice or any other specific business which she actively conducted during based on the record we conclude that the neon does not constitute sec_179 property with respect to petitioner we hold that petitioner is not entitled to a sec_179 expense deduction for in excess of the amount allowed by respondent to reflect the foregoing decision will be entered under rule
